JUDGE WILLIAMS
delivered the opinion op the court :
Appellant’s minor son, whilst di’iving his two sistei's to a “ picnic,” in his fathex-’s carriage, drawn by his father’s horses, and with his father’s approbation, all being membei’s of his father’s family, through negligence, ran against appellee’s carriage, causing his hox’se to frighten and run, turn over and break his carriage; and throw out his daughter. To recover for which this suit was brought, and submitted to the decision of the court, without the intervention of a jury. The court gave the plaintiff judgment for $55, which appellant desires revised.
The son must be regai’ded as in the father’s employment, dischai’ging a duty usually performed by a slave, and therefore must, for the purposes of this suit, be regarded as his father’s servant. The doctrine that masters ai’e responsible for the injui'ies arising from the carelessness of their servants whilst in the master’s employment and the discharge of their duties, has been so long recognized and’acted on, that we scarcely deem it necessary to elabox’ate the reasons or recite authorities. ' v‘
The judgment of the court below is affirmed.